Mr. Justice Butler,
concurring.
While there was pending in this court a proceeding to disbar J. W. Kelley for unprofessional conduct in connection with several transactions, Ludwig Thompson made an affidavit charging Kelley with unprofessional conduct in connection with another transaction. The affidavit was made for the purpose of being used in that disbarment proceeding, and it was so used. Upon presentation of that affidavit to us, we permitted an amendment of the petition for' disbarment so as to include the transaction to which the affidavit related. At the hear*568ing before tbe referee, Thompson denied every act of culpability on the part of Kelley that he had asserted in the affidavit, his explanation being’ that he had signed the affidavit to get rid of a -woman who importuned him to sign it. There was no evidence to support the charge against Kelley, and the referee so reported. Thereupon this contempt proceeding was commenced.
An examination of the record satisfies me, as it does my brother Hilliard, that Thompson’s testimony given at the disbarment hearing is true, and that the statements in his affidavit are false. There can be no serious doubt that, when he signed the affidavit, Thompson knew that the statements therein were false. Thompson was guilty of an imposition upon the court; an interference with, and an obstruction of, the administration of justice ; and such misconduct constitutes contempt of court, and is punishable as such.
This conclusion is supported by authority. In Gibson v. Tilton, 1 Bland (Md.) 352, 355, it was said that a party who uses an affidavit that he knows is false may be punished for practicing an imposition upon the court. So, also, the presentation to the court of a feigned issue or of a fictitious case is a contempt of court. Thus, in Lord v. Veazie, 8 How. 251, the court, speaking through Chief Justice Taney, said: “It is the office of courts of justice to decide the rights of persons and of property, when the persons interested cannot adjust them by agreement between themselves — -and to do this upon the full hearing of both parties. And any attempt, by a mere colorable dispute, to obtain the opinion of the court upon a question of law which a party desires to know for his own interest or his own purposes, when there is no real and substantial controversy between those who appear as adverse parties to the suit, is an abuse which courts of justice have always reprehended, and treated as a punishable contempt of court.” In Butterworth v. Stagg, 2 Johns. Cas. (N. Y.) 291, Woodhull brought a suit in the name of Butterworth without the latter’s consent. Coun*569sel for the defendant moved for a rule on Woodhull to show cause why an attachment should not issue against Woodhull for costs, on the ground of a contempt of the process of the court. The court said: ‘ ‘ This is evidently an abuse of the process of the court. It is a contempt to bring a fictitious suit, or to use the name of another, without his privity or’ consent.” In Smith v. Brown, 3 Tex. 360, the court said, at page 371: “It was manifestly the object of the parties in this suit to obtain a judicial decision on the constitutionality of the apportionment act of the last session of the Legislature. The suit is not founded on a bona fide transaction. It is either an entire fiction, or it is a wager, designed to effect the same object. * * * every fictitious case is a contempt of the court, and when known to be such, has subjected the parties to the severe animadversion of the court; such as fine and imprisonment.” In Smith v. Junction Ry. Co., 29 Ind. 546, the court dismissed an appeal on the ground that one of the parties was a fictitious person, and that there was no real controversy existing between the parties to the suit. The court said, at page 550: “It is not often that such a case as this occurs, and, for the credit of judicial proceedings, it is to be hoped that it never will again. The proceeding is a contempt of this court.” The court quoted with approval the language of Chief Justice Taney, in Lord v. Veazie, supra. See also 6 R. C. L. p. 494.
The case of Melton v. Commonwealth, 160 Ky. 642, 170 S. W. 37, cited in the opinion of my brother Hilliard, does not weaken my faith in the correctness of the conclusion at which I have arrived. It tends rather to support that conclusion, for the court held that if the wrongful act charged had been committed during the pendency of a suit — such is the present case — it would have constituted contempt of court. The physician was discharged because, and only because, no suit was pending when the wrongful act was committed.
*570For the reasons stated above, I concur in the judgment.